Citation Nr: 1500734	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a left, lower leg disorder. 

3.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought.  

In October 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of this hearing is a part of the record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran did not exhibit a low back disorder in service or within one year of separation from service; and the record evidence does not indicate that a low back disorder, variously diagnosed as lumbosacral sprain and a herniated disc of lumbar spine, had a causal connection or was associated with the Veteran's active military service.

2.  The Veteran did not exhibit a left lower leg disorder in service or within one year of separation from service; and the record evidence does not indicate that a disorder of left lower leg, manifested by numbness in the left leg and radiating low back pain into the lower extremities, had a causal connection or was associated with the Veteran's active military service.

3.  A disorder left knee disorder is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left lower leg disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letter dated in October 2007 were mailed to the Veteran.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The Board notes that there is also a VCAA letter dated in November 2007 that informed the Veteran that the RO's letter to request the Veteran's medical records from the Jackson Memorial Medical Center was returned as undeliverable.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all available VA, social security administration (SSA), and private medical records have been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c)(4) (2014).  Concerning the issues of disorders of the low back and left lower leg, and as will be explained below, the record before the Board does not indicate that these claimed disorders had a causal connection or were associated with the Veteran's active military service.  Concerning the issue of a disorder of the left knee, and as will be explained below, the record before the Board does not indicate the existence of any such disorder.  Hence, the Board determines that an examination is not needed because the Veteran has not made a sufficient showing to entitle him to a medical examination concerning his claims for a low back disorder, a left lower extremity disorder and a left knee disorder.  38 U.S.C.A. § 5103A(d)(1)-(2) (West 2014); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board travel hearing, the VLJ noted the elements that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, and whether the Veteran had any current disability that was related to his service.  They also asked questions to draw out the current state of the Veteran's claimed disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Regulations provide that service connection may also be established for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or  disease, and (3) a causal relationship, or link, between the current disability and in-service disease or injury (i.e., the nexus requirement).  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic diseases may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  As the record evidence does not establish that the Veteran has one of chronic diseases listed under 38 C.F.R. § 3.309(a), the provisions of section 3.30(b) do not apply in this case.

A.  Low Back Disorder

The Veteran seeks service connection for a low back disorder.  He maintains, in essence, that he has a current low back disorder that can be attributed to his military service; namely, when he fell off a cliff in Schofield Barracks.

At the outset, the Board notes the service treatment records reveal no complaints, treatment, or diagnosis of any spinal injury or disorder while the Veteran was on active duty.  In fact, the January 1972 service discharge examination report reveals that the clinical evaluation of the spine and other musculoskeletal was normal, indicating no finding of a low back injury or disorder.  Thus, there is no medical evidence that shows that the Veteran suffered a low back injury or disorder during service.

The first evidence of a low back disorder was not shown until December 1997, more than 25 years after service.  A December 1997 private orthopaedic examination and evaluation report, prepared by Dr. D.G.L., reveals that the Veteran was the driver of an automobile that was involved in a motor vehicle accident on December 16, 1997; the impressions were of cervical sprain and lumbosacral sprain.  A January 1998 disability statement discloses that when the Veteran was last examined on January 28, 1998, his symptoms were of back pain with tingling and numbness.  The objective findings from a magnetic resonance imaging (MRI) showed disc herniation at L5 and S1.  The diagnoses were of disc herniation secondary to trauma, and chronic back pain secondary to disc herniation with mild compression of the spinal cord.  In a February 1998 statement, Dr. D.G.L. related that the Veteran was under his care and treatment for injuries he sustained in an automobile accident in December 1997, and that the Veteran was totally disabled with a diagnosis of a herniated disc of the lumbar spine.  An April 1998 treatment record reveals that the Veteran continued to complain of low back pain radiating into the lower extremities, and that he was to continue physical therapy at the VA hospital.

VA treatment records dated from January 1998 to November 2012 indicate that the Veteran received ongoing treatment for chronic low back pain due to the herniated disc condition.

After a careful and considered review of the evidence of record, including the Veteran's contentions, the Board concludes that the evidence of record does not support a finding that the Veteran's low back disorder, variously diagnosed as lumbosacral sprain and disc herniation of the lumbar spine, is of service origin.  In this regard, the service treatment records lack a report of any back injury during service.  The January 1972 separation examination report reveals that clinical evaluation of the spine was normal, indicating no finding of a low back disorder attributable to a back injury in service.  Instead, the record is replete with evidence showing that he did not complain of or seek treatment for a low back disorder until he sought treatment in 1997 for back pain due to disc herniation of the lumbar spine from a post-service motor vehicle accident.  Although the Veteran contends to the effect that he injured his back from a fall in basic training, such statement is at variance with his endorsement of no low back pain (prior to his post-service accident) in the December 1997 orthopaedic examination report, and the normal spine evaluation at the time of separation examination in January 1972.  Hence, the Board determines that its conclusion is more in keeping with the record as a whole, which does not indicate that the Veteran's low back disorder had a causal connection or was associated with his active military service.

Also, the Board finds the private treatment records and reports of examination in December 1997, January 1998, and February 1998, to be highly probative and persuasive to the issue at hand.  The Board notes that the probative value of this medical evidence is based on the personal examination of the Veteran, the Veteran's report of (past and present) medical history, and his medical diagnosis.  Furthermore, these private medical reports are consistent with the evidence of record which does not document an onset or continuing symptoms of a low back disorder during and since the Veteran's active military service.  Thus, the Board determines that its finding is more consistent with this evidence.

At this point, the Board notes that the Veteran has not asserted that he had chronic back problems since service, only that he injured his back in service and believes that service connection should be established based on that fact.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, the etiology of a low back condition falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed low back disorder is related to his military service requires medical expertise that the Veteran has not demonstrated.  Moreover, when the Veteran was first treated for a back condition in 1997, he never mentioned any prior history of back problems, and in fact, reported that he was "asymptomatic" in the areas of trauma prior to his accident.  Thus, to the extent that it is argued that the Veteran has had chronic back problems since service, the Board finds that such claim is contradicted by the Veteran's own endorsement of no back pain prior to December 1997, and declines to assign the assertion any evidentiary weight.  As such, the Board assigns no probative weight to the Veteran's assertion that his low back disorder is related to military service.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show the Veteran did not report low back symptoms until many years after service and, based on his own testimony, the Veteran did not have low back disorder until he was involved in a motor vehicle accident in 1997.

Lastly, there is no evidence of record that the Veteran's low back disorder was manifested within one year of his discharge from service.  38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with any low back disorder until December 1997, over 25 years after discharge from active service. 

For all the foregoing reasons, the Board finds that the claim for service connection of low back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Left Lower Leg Condition

The Veteran seeks to establish service connection for a lower, left leg condition, which he believes results from basic training when he fell off a cliff in Schofield Barracks.

The Veteran's service treatment records do not contain any left leg condition, diagnosis, or treatment thereof.  The Veteran's January 1972 service discharge examination found the Veteran's lower extremities to be normal and was negative for any relevant abnormalities.

Similarly, the post service-treatment records reveal no complaints, treatment, or diagnosis of a left leg condition until April 1993, over two decades after service.  The Veteran submitted an April 1993 treatment record, which reflected that his complaints of numbness in the left leg for the past two weeks.  The examiner referred by history that the Veteran related no prior history of lower back trauma.

In December 1997, the Veteran was in an automobile accident and injured his neck and lower back.  The Veteran also reported that he was "asymptomatic" to the areas of trauma prior to his accident.  In an April 1998 follow-up evaluation, the Veteran complained of low back pain "radiating into the lower extremities."  

A March 2005 VA treatment record for low back pain revealed that the Veteran denied irradiation of pain to the legs, leg weakness, saddle anesthesia, fecal or incontinence.  

Upon review, the record before the Board does not indicate that any ailment of the left lower extremity has a causal connection or was associated with his active military service.  The Board notes that the only contrary opinion of record comes from the Veteran, himself, who maintains that his lower, left leg condition was caused by service.  However, the Board reiterates that the Veteran's service treatment records reveal no injury or disorder of the lower extremities during service or immediately after service.  Indeed, the first time that the Veteran was treated for a leg numbness condition was in April 1993, over two decades after separation from service.  The record also reiterated that the Veteran had no prior history of lower back trauma.  In addition, the December 1997 automobile accident resulted in a herniated disc condition that caused low back pain that radiated to the lower extremities.  Therefore, the record before the Board does not indicate a basis to warrant service connection for a lower, left leg condition on a direct or presumptive basis.

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his left leg condition requires medical expertise to determine because it involves a complex medical nexus question.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his lower, left leg condition is due to service, as a lay person, he has not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his left leg condition is not competent medical evidence; as such question requires medical expertise to determine.  Id.

The Board finds that the preponderance of the evidence is against the claim of service connection for a lower, left leg condition, as record evidence does not indicate that the Veteran had this condition in service or within a year following his discharge from service.  Likewise, the weight of the competent and credible evidence does not indicate that a lower, left leg condition is related to the Veteran's period of service.  Accordingly, service condition for a left, lower leg condition is not warranted on any basis.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, supra.  Accordingly, the claim must be denied.


C.  Left Knee Condition

The Veteran seeks entitlement to service connection for a left knee disorder.

The Veteran's service treatment records are negative for symptoms, treatment, or diagnosis of a left knee condition.  The Veteran's September 1968 induction medical history report and January 1972 separation examination revealed normal findings and were absent of any discussion of a knee diagnosis or treatment thereof.  

Post-service record on appeal including the Miami VA Medical Center, private medical records, and other SSA medical records are similarly negative for any indication of a left knee condition.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer, supra.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Accordingly, service connection for a left knee condition is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see Gilpin and Brammer, both supra.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for a left knee condition, that doctrine does not apply.  38 U.S.C.A. § 5107(b). The claim of entitlement to service connection for a left knee condition is denied.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a left, lower leg disorder is denied.

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


